      GEOFFREY E. WIGGS (SBN 276041)
    1 LAW OFFICES OF GEOFF WIGGS
      1900 S. Norfolk St, Suite # 350
    2 San Mateo, Ca 94403
      Telephone: (650) 577-5952
    3 Facsimile: (650) 577-5953
      Email: Geoff@wiggslaw.com
    4
    5 (Proposed) Attorney for Debtor in Possession
      VIKRAM SRINIVASAN
    6
    7                              UNITED STATES BANKRUPTCY COURT

    8                  NORTHERN DISTRICT OF CALIFORNIA - SAN JOSE DIVISION

    9                                                        Case No.: 20-51735
  10
        In Re:                                               Chapter 11
  11
        VIKRAM SRINIVASAN,                                   MOTION BY DEBTOR FOR ORDER
  12                                                         EXTENDING THE FULL AUTOMATIC
  13                        Debtor in Possession.            STAY AS TO ALL CREDITORS

  14                                                         [11 U.S.C. §362(C)(3)]
  15                                                         Date:
  16                                                         Time:
                                                             Location: Tele/videoconference
  17                                                         Judge: Hon. Stephen L. Johnson
  18
  19
                 VIKRAM SRINIVASAN, the Debtor in Possession in this case, hereby moves that this
  20
        Court order, under 11 U.S.C. §362 (c)(3), that the full protections of the automatic stay be
  21
  22 extended in this case until they would terminate under 11 U.S.C. §362 (c)(1) or (2), or until
  23 further order of the Court. In support of this motion, the Debtor avers:
  24
           1. The Debtor filed this Chapter 11 bankruptcy case on December 10, 2020. The Initial
  25
                 Debtor Interview is scheduled for January 15, 2021 and the 341 meeting of creditors is
  26
  27             scheduled for January 19, 2021. Debtor anticipates timely filing its Monthly Operating

  28             Reports.


                                                         1
      _____________________________________________________________________________________________
Case: 20-51735    Doc# 23 Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 1 of 3
                                  MOTION FOR ORDER EXTENDING AUTOMATIC STAY
          2. The Debtor has filed one earlier bankruptcy case, Case No. 19-42729, in this court, and
    1
    2         that case was dismissed on January 8, 2020, within one year before the filing of this case.

    3     3. The prior case involved the foreclosure of real property located at 1666 Summitridge
    4
              Drive, Beverly Hills, California and owned by Summitridge Venture Group, LLC,
    5
              whereby Debtor is the managing member and sole owner. Debtor’s interest in said
    6
    7         property is the sole purpose of this bankruptcy and the upcoming adversary proceeding to

    8         be filed by Debtor against Fay Servicing, LLC, a Delware Company, Civic Holdings III
    9         Trust and Civic Real Estate Holdings, III LLC (“lenders”).
  10
          4. The Adversary Proceeding will include causes of action to return said real property that
  11
              was improperly foreclosed upon and the turnover of funds taken from debtor due to
  12
  13          misrepresentations by said lenders.

  14      5. Debtor’s prior case was dismissed failure to comply with the court’s order to file required
  15
              documents.
  16
          6. The Debtor has filed the current case in good faith.
  17
          7. Due to the complexity of the matter. complete forms and schedules for the instant case
  18
  19          were filed on December 24, 2020. Said filing was well within the filing deadline.

  20      8. At the time of the previous filing, Debtor was working with his lenders to negotiate
  21
              certain work-out agreements. Said negotiations continued passed the prior filing
  22
              dismissal date. Negotiations ultimately deteriorated due to misrepresentations by lenders.
  23
  24      9. Debtor and the lender are now engaged in state court litigation. See State Court

  25          Complaint, Exhibit A.
  26      10. Debtor has filed complete schedules and intends to fully prosecute this case for the
  27
              benefit of the estate and the estate’s creditors.
  28


                                                         2
      _____________________________________________________________________________________________
Case: 20-51735    Doc# 23 Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 2 of 3
                                 MOTION FOR ORDER EXTENDING AUTOMATIC STAY
           11. Debtor’s financial circumstances have changed such that he now believes he will be able
    1
    2          to propose a confirmable chapter 11 plan and fully prosecute the instate case.

    3      12. The Debtor’s case was not dismissed because the Debtor failed to provide adequate
    4
               protection as ordered by the court.
    5
           13. The Debtor’s case was not dismissed for failure to perform the terms of a confirmed plan.
    6
    7          WHEREFORE, the Debtor requests that this Court enter an Order extending the

    8 automatic stay as to all creditors until it would terminate under section 362(c)(1) or (2), or until
   9 further order of the court. Alternatively, Debtor requests the court continue the stay as to all
  10
     creditors until the matter is heard on February 2, 2021, the date creditor Wedgewood, LLC has
  11
     scheduled its motion for relief from stay.
  12
  13                                                  oo0oo

  14
  15 Dated this December 29, 2020                                    /s/ Geoffrey E. Wiggs, Esq.
                                                                     Geoffrey E. Wiggs, Esq.
  16                                                                 (Proposed) Attorney for
  17                                                                 Debtor in Possession

  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                                         3
      _____________________________________________________________________________________________
Case: 20-51735    Doc# 23 Filed: 12/29/20 Entered: 12/29/20 16:04:42 Page 3 of 3
                                 MOTION FOR ORDER EXTENDING AUTOMATIC STAY
